IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                              No. 01-21191



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                 versus

EDDY FERNANDO SANDOVAL-HIDALGO,

                                             Defendant-Appellant.




             Appeal from the United States District Court
                  For the Southern District of Texas


                                 November 14, 2002


Before HIGGINBOTHAM, DUHÉ, and DEMOSS, Circuit Judges.

PER CURIAM:*

         Appellant Eddy Fernando Sandoval-Hidalgo brings two points of

error on appeal.       He first complains that the district court

erroneously enhanced his sentence for illegal reentry into the

United States1 by eight levels after concluding that his prior

felony conviction for simple possession of drugs constituted an

aggravated felony under the 2001 version of Sentencing Guideline §

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 8 U.S.C. § 1326.
2L1.2(b)(1)(B).     Based on the analysis we applied in United States

v.   Caicedo-Cuero,2   in   which   we    found   that   state   felony   drug

possession convictions still constitute drug trafficking crimes for

purposes of § 2L1.2(b)(1)(B)’s aggravated felony enhancement under

the 2001 version of the guideline, the district court did not err

in applying the eight-level enhancement to appellant.3

      Sandoval asserts, as an additional point of error, that the

district court, which required the defendant to submit to drug

screening as a condition of supervised release, impermissibly

delegated to the Probation Office the authority to set the amount

and timing of payments toward the costs of court-ordered drug abuse

detection efforts.      As he concedes in his reply brief, however,

this issue is foreclosed by United States v. Warden,4 in which we

held that a district court could delegate to the Probation Office

the responsibility of determining a defendant’s ability to pay for

court-ordered drug screening.5


      2
       No. 02-20751 (5th Cir. Nov. 14, 2002).              This opinion is
attached.
      3
       In Caicedo-Cuero, the appellant protested both that his
prior conviction for simple possession was not a felony for
purposes of the aggravated felony enhancement and that it was not
a drug trafficking crime for purposes of the enhancement.       Id.
Here, Sandoval concedes that his prior crime is a felony, and
asserts only that his prior felony conviction is not a drug
trafficking crime for purposes of the aggravated felony enhancement
under the 2001 version of § 2L1.2.
      4
          291 F.3d 363, 366 (5th Cir. 2002).
      5
          Id.

                                    -2-
AFFIRMED.




            -3-